Citation Nr: 1626526	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  15-03 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an ear injury.

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1950 to December 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran requested a Board hearing in his VA Form 9 dated in December 2014.  However, the Veteran failed to appear for the scheduled hearing and did not provide good cause for missing the hearing.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has an ear injury related to active duty service.

2.  During the pendency of the appeal, bilateral hearing loss has been manifested by no more than auditory acuity level V in the right ear and II in the left ear.  An exceptional pattern of hearing loss is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an ear injury have not been met.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a rating for bilateral hearing loss in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's complete service treatment records (STRs) are unavailable.  VA has concluded that the Veteran's records were destroyed in the fire at the National Personnel Records Center.  Therefore, the Board exercised a heightened obligation to carefully apply the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative nexus evidence causally relating the current disability at issue to service is not eliminated.  Russo v. Brown, 9 Vet. App. 46 (1996).  Also, the one portion of the Veteran's STRs that are available in the claims file is the separation examination dated in December 1952.


Service Connection

The Veteran claims entitlement to service connection for an ear injury.  The Veteran has claimed that the doctor conducting his entrance examination in 1950 injured his ear.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the entirety of the Veteran's STRs is not available, the separation examination is in the claims file.  The examination was conducted in December 1952.  Clinical evaluation of the ears showed normal results.  In the notes section, the Veteran was noted to have "essentially negative history."  No defects or diagnoses were noted.  Therefore, there is no indication of an ear injury in the available STRs.

The Veteran was afforded a VA audiological examination in March 2013 during which the examiner noted his report that the "left ear was injured when a doctor was examining" it.  Following the examination, the examiner did not mention any other condition, diagnosis or injury to the ear other than hearing loss.  

At an earlier private audiology examination in 2009, no other condition was noted except for hearing loss.  The private report notes that "[e]ar examination reveals clear tympanic membranes bilaterally.  There is no evidence of any significant cerumen involvement.  The remainder of the head and neck examination is grossly stable."

A few years earlier, in March 2005, the Veteran was seen for an ear condition.  The Veteran reported pulsating noise in his left ear when he laid down to go to sleep.  The report noted a history of cerumenosis and that ear irrigation did not help.  Tylenol was noted to help.  The auricle, external auditory canal, and tympanic membrane were all normal.  The Veteran returned in May 2005 complaining of continuing left ear pain and bleeding.  Left otitis externa was noted.  He was seen again in May 2006 with the same symptoms.  He was assessed with "left ear otalgia and left ear bullous myringitis involving the anterior ear canal adjacent to the tympanic membrane resulting in bloody otorrhea, evacuated in the office" that day.  It was recommended that the Veteran use a topical antibiotic ear drop for 7 to 10 days.

The next entry is dated in March 2007.  The Veteran reported that over the last six months his ears had been "good."  Cerumen was noted to be impacted and it was removed and the prior history of otitis externa was noted to be resolved.  Following that visit, the Veteran continued to be seen for hearing loss.

While the Veteran was treated for an ear condition in 2005 to 2007, the condition was noted to have resolved.  Also, there is no discussion in the medical records that the condition was related to any injury or incident in service.  There is no medical opinion in the claims file that indicates that the Veteran has any ear injury or condition other than hearing loss that is related to service.

Based on the evidence of record, the Board finds that service connection is not warranted.  The threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of residuals of any injury to the ear, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the evidence does not reflect that the Veteran has or has had any residuals of an injury to the ear during the relevant period on appeal.  The VA examination report and post-service treatment records do not reveal any diagnosis of disability affecting the ear during the period on appeal.  The Veteran has been treated for hearing loss and otitis externa, but only hearing loss during the period on appeal.  The Board has considered his assertion of a left ear injury when first examined in service, but the report of a separation examination at the completion of that service did not show any defect or diagnosis related to the ear.  The Board has also considered the Veteran's assertions; however, the Veteran has not indicated that he has ever been diagnosed as having any specific disability related to the ear other than hearing loss and the infections in 2005 and 2007.  The Veteran is competent to state that he suffered an injury to his ear in service and has observed ear pain since then.  

The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service as establishing that he now has residuals to an injury to his ear.  Although lay persons are competent to provide opinions on some medical issues, diagnosing the residual to an ear injury falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Board finds that the Veteran's assertions are outweighed by the medical evidence addressed above.

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of residuals of an injury to his ear.  Thus, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating for Hearing Loss

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination los and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz 38 C.F.R. § 4.86.

The Veteran's service-connected bilateral hearing loss is rated as 10 percent disabling under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  He filed a claim of service connection in March 2012 and was afforded a VA examination in March 2013.  The Veteran described his hearing condition to the examiner by saying he has difficulty hearing the TV, hearing when in groups of people, and hearing in public places like restaurants.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
60
75
LEFT
15
20
35
65
75

The pure tone threshold average was 52 in the right ear and 49 in the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 84 percent in the left ear.  The examiner noted the Veteran had sensorineural hearing loss in both ears.

Applying Tables VI and VII from 38 C.F.R § 4.86(a), provides Roman numeral V for the right ear and Roman numeral II in the left ear.  Pursuant to Table VII, combining those scores, the appropriate rating is 10 percent disabling.  The Veteran's results did not demonstrate exceptional patterns of hearing impairment under 38 C.F.R § 4.86(b).

There are also VA treatment records in the claims file.  Those records do not show any audiology test results or opinions worse than the VA examination.

The Veteran submitted a copy of a private audiology test in September 2009, prior to the appeal period.  The examiner interpreted those results as showing bilateral mild to moderate hearing loss.  

The Board has considered the Veteran's statements regarding the severity of his hearing impairment which are credible and probative, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. 345.  The audiological data presented do not permit the assignment of a scheduler rating higher than 10 percent at any point in time.

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Here, the March 2013 examiner reported that the Veteran's "hearing loss impact ordinary conditions of daily life."  This notation indicates that the VA examiner elicited information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10, including difficulty hearing the television, hearing when in groups of people, or hearing in public places.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Thus, a rating higher than 10 percent must be denied.

The weight of the credible evidence demonstrates that an increased rating for the Veteran's bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Other Considerations

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing and understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The 2013 VA examiner specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak, 21 Vet. App. at 447.  As the available schedular criteria are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran is retired and has not claimed that his hearing makes him unemployable.  A claim for TDIU has not been raised in the record.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for an ear injury is denied.

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


